Citation Nr: 0100994	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-29 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a laceration of the right wrist with radial 
nerve involvement prior to June 24, 1996.  

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a laceration of the right wrist with radial 
nerve involvement on and after August 1, 1996.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1976 to 
November 1979 and from October 1980 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that determination, the RO established a 20 percent 
evaluation effective prior to June 24, 1996 and a 20 percent 
evaluation on and after August 1, 1996 for residuals of a 
laceration of the right wrist with radial nerve involvement.  
(Between these 20 percent evaluations, from June 24 to July 
31, 1996, the RO assigned a temporary total rating pursuant 
to 38 C.F.R. § 4.30.)  The appellant disagreed and this 
appeal ensued.  

In a December 1998 rating decision, the RO granted a 40 
percent evaluation for the disability here at issue, 
effective August 1, 1996.  Because the appellant presumably 
seeks the maximum benefit allowed, the claim remains in 
controversy as styled on the title page of this decision.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Given these rating decisions, the issues for appellate review 
are as stated on the title page of this decision.  

In his October 1997 substantive appeal, the appellant 
requested the opportunity to offer testimony at a hearing 
before a traveling Member of the Board.  The RO scheduled a 
hearing in November 2000, but the appellant failed to appear.  


FINDINGS OF FACT

1.  All available evidence relevant for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  Prior to June 24, 1996, residuals of a laceration of the 
right wrist with radial nerve involvement were manifested by 
no more than mild incomplete paralysis.  

3.  On and after August 1, 1996, residuals of a laceration of 
the right wrist with radial nerve involvement were manifested 
by no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a laceration of the right wrist with radial 
nerve involvement prior to June 24, 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.120 to 
4.124a, Diagnostic Code 8512 (2000).  

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a laceration of the right wrist with radial 
nerve involvement on and after August 1, 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.120 to 
4.124a, Diagnostic Code 8512 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1980 rating decision, the RO granted service 
connection for a laceration scar of the right wrist.  VA 
examination revealed a well-healed scar above the right wrist 
with slight numbness of the right thumb.  The RO assigned a 
noncompensable evaluation.  In a January 1990 rating 
decision, the RO increased the evaluation to 10 percent 
disabling, based on VA examination showing the appellant's 
complaints of daily pain and numbness of the right side of 
the right wrist and hand, more so in cold or damp weather, 
causing difficulty grasping objects.  There was some limited 
motion, slightly decreased sensation, and radial nerve 
involvement at the time of the initial injury.  

The appellant filed this claim for an increased evaluation in 
July 1996, following surgery to the right hand.  In the 
September 1996 rating decision, the RO first determined that 
the January 1990 rating decision erroneously assigned a 10 
percent evaluation instead of a 20 percent evaluation, 
thereby providing for a 20 percent evaluation retroactively 
to the January 1990 rating decision.  The RO then assigned a 
temporary total rating effective June 24, 1996, when the 
appellant entered a VA medical facility for surgery on the 
right hand, and granted a 20 percent evaluation effective 
August 1, 1996 for residuals of a laceration of the right 
wrist with radial nerve involvement of the dominant hand.  A 
December 1998 rating decision increased that evaluation to 40 
percent effective August 1, 1996.  Because the effective date 
of an evaluation based on a claim for increase may be up to 
one year prior to the date of claim (in July 1996) when 
supported by the evidence, 38 C.F.R. § 3.400(o)(2), the Board 
must analyze the claim for the period from July 1995 to June 
23, 1996 (when a 20 percent evaluation is assigned), and for 
the period since August 1, 1996 (when a 40 percent evaluation 
is assigned).  

Before proceeding to the merits of the claim, the Board must 
analyze whether VA has complied with its duty to assist.  
Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, extensively modified the adjudication of all 
pending claims by eliminating the well-grounded-claim 
requirement and revising VA's duty to assist the claimant in 
the development of facts pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (under the now defunct well-grounded-claim 
requirement, any contention of an increase in disability 
severity rendered claim well grounded).  The revised duty-to-
assist obligations require VA to provide the appellant with 
appropriate application forms and notification of the 
evidence necessary to substantiate the claim, and to exercise 
reasonable efforts in obtaining such evidence and other 
relevant records (including private, VA, or other government 
agency records) that were adequately identified.  VA is 
obligated to provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In this case, the RO has obtained the service medical records 
and various VA clinical records, and has consistently 
communicated with the appellant as to the status of his claim 
and the evidence required.  Moreover, VA afforded the 
appellant VA orthopedic and neurologic examinations in 
October 1998 and in April, October, and December 1999.  The 
Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

As to the merits of the claims, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155.  Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of the veteran's claim, or the evidence is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a 40 percent evaluation 
pursuant to the provisions of Diagnostic Code 8512 for 
paralysis of the lower radicular group.  Under this criteria 
for the dominant hand, mild incomplete paralysis is assigned 
a 20 percent evaluation, moderate incomplete paralysis 
warrants a 40 percent evaluation, and severe incomplete 
paralysis supports a 50 percent evaluation.  Complete 
paralysis of all intrinsic muscles of the hand, and some or 
all of the flexors of the wrist and fingers, with substantial 
loss of use of the hand, corresponds to a 70 percent 
evaluation.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124.  

The evidence of record relevant to this claim is as follows:  

? VA clinical records in March 1996 showed the 
appellant's complaints of pain and numbness, related to 
a neuroma.  

? VA clinical records dated June 24, 1996 noted 
development of a painful neuroma, with increasing 
numbness of the right thumb and the index and long 
fingers.  A right superficial radial nerve neuroma 
excision with proximal placement of nerve fascicles 
into the brachioradialis muscles was performed on July 
1, 1996.  Prior to these records, the most 
contemporaneous evidence relevant to this claim was a 
November 1989 VA examination.  

? November 1997 VA clinical records noted that there was 
a recurrent of the neuroma.  A nerve conduction study 
showed a radial branch injury and noted that a prior 
study in July 1994 showed no radial sensory response, 
thereby representing an improvement.  

? A VA clinical record in July 1998 showed chronic pain.  

? A nerve conduction study in September 1998 revealed 
abnormal findings consistent with radial neuropathy of 
the right wrist.  

? VA examination in October 1998 revealed hypoesthesia 
involving the radial aspect of the right wrist and 
hand, decreased deep tendon reflexes and sensation, a 
nodularity compatible with a recurrent right radial 
neuroma.  Range of motion for the right wrist was 
measured as extension limited to 40 degrees, palmar 
flexion to 30 degrees, ulnar deviation to 20 degrees, 
and radial deviation to 10 degrees.  Pain in the right 
wrist began at 45 degrees extension and ended at 40 
degrees; it also began at 40 degrees palmar flexion and 
ended at 30 degrees.  On acute flare-ups of pain there 
was about 25 percent less motion in the right wrist, 
and pain was visibly manifested on motion.  There was 
no deformity, ankylosis, or atrophy involving the right 
wrist.  The diagnoses included chronic tendonitis and 
synovitis involving the right wrist associated with 
radial neuropathy at the right wrist and a recurrent 
radial neuroma, and chronic myositis and myalgias 
involving the right hand, to include the right thumb 
and index, middle, and ring fingers.  X-ray studies of 
the right wrist and hand in December 1998 showed no 
significant abnormalities.  

? A VA x-ray in January 1999 was negative for any 
symptomatology of the right wrist.  

? VA examination in April 1999 revealed bilateral wrist 
dorsiflexion of from zero to 70 degrees and palmar 
flexion from zero to 80 degrees, without pain on any 
motion.  Reflexes were normal and the appellant's 
responses to sensitivity testing were inconsistent; 
there was no muscle atrophy, tremors, fasciculations, 
spasticity, ridity, or flaccidity of the upper 
extremities.  Strength was normal, with no weakness 
affecting the peripheral nerves.  An x-ray study of the 
right wrist in April 1999 was negative.  The diagnoses 
included radial neuropathy of the right wrist and 
questionable regrowth of the right forearm neuroma 
versus scar tissue.  The examiner opined that there was 
not seen any deformity of the hands and fingers and 
that the appellant did not complain of pain on wrist 
extension, flexion, supination, or pronation.  

? VA orthopedic examination in October 1999 revealed the 
appellant's complaints of pain in the right hand, 
lasting from a few moments to a few hours, which 
sometimes interfered with his employment duties as a 
truck driver.  He also complained of swelling and, to 
his mind, deformity of the right hand.  It was noted he 
used over-the-counter medication and analgesic cream, 
resulting in minimal relief of the pain.  Examination 
revealed right wrist extension limited to 50 degrees, 
right wrist palmar flexion limited to 40 degrees, right 
wrist ulnar deviation limited to 25 degrees, and right 
wrist radial deviation limited to 10 degrees.  Pain in 
the right wrist began at 60 degrees extension and ended 
at 50 degrees; pain began at 50 degrees of palmar 
flexion and ended at 40 degrees.  On acute flare-ups 
there was about 50 percent less range of motion of the 
right wrist.  Pain was visibly manifested and no 
ankylosis was involved.  There was stiffness of the 
right hand, with no limitation of motion of the PIP 
joints, gross deformity, or muscle atrophy, although 
there was mild swelling and slightly decreased grip 
strength.  X-ray studies of the right hand and wrist 
were negative.  The diagnoses included chronic 
tendonitis involving the right wrist, chronic myositis 
and myalgias involving the right hand, and radial nerve 
involvement of the right wrist secondary to laceration 
with radial nerve neuroma.  The examiner opined that 
there was functional impairment due to pain involving 
the right wrist and right hand, that there was no 
present gross deformity involving the right hand, and 
that the impairment of the right wrist and hand was 
mildly disabling and did not affect his work as a truck 
driver.  

? VA neurologic examination in December 1999 showed that 
the appellant complained of continued numbness in the 
dorsum of the right hand around the scar from the 
surgery and some pain following the course of numbness.  
He reported cramping in the right fingers since the 
surgery in July1996.  Examination revealed a small 
raised lesion over the radial aspect distal to the 
surgical site, normal strength, very mild minimal 
weakness of right thumb extension, and some pain along 
the extensor tendon.  Sensory examination revealed 
slight decreased sensation of the right hand and some 
tingling to touch.  The history of neurologic testing 
was noted.  The diagnoses included status post radial 
nerve injury with residual numbness, dysesthesia, right 
hand and forearm; status post right radial neuroma 
excision with residual pain and cramping in the right 
hand; and possible recurrence of right radial neuroma.  

As for the period prior to June 24, 1996, when a 20 percent 
evaluation is currently assigned, the record includes just 
one relevant document, a March 1996 VA clinical record 
showing the appellant's complaints of pain and numbness of 
the right hand.  This document provides no indication of 
paralysis of any severity, the criteria for an increased 
evaluation pursuant to Diagnostic Code 8512, and so it cannot 
serve as support for an increased evaluation.  Therefore, it 
is the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to an 
evaluation in excess of 20 percent for residuals of a 
laceration of the right wrist with radial nerve involvement 
prior to June 24, 1996.  

As for the period on and after August 1, 1996, the record is 
informed primarily by three VA examinations, in October 1998, 
April 1999, and October 1999.  The criteria for an evaluation 
in excess of 40 percent requires evidence of severe 
incomplete paralysis (for a 50 percent evaluation) or 
evidence of complete paralysis of the hand (for a 70 percent 
evaluation).  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  
The VA examination in October 1998 showed 45 degrees 
extension and 40 degrees plantar flexion, with an additional 
loss of five degrees for both extension and plantar flexion 
caused by pain on motion.  In comparison to the standardized 
description of joint motion, this corresponds to a loss of 
about half of the motion normally available.  Similarly, the 
measurements of ulnar deviation (20 percent) and radial 
deviation (10 percent) correspond to about half the 
standardized description of motion.  See 38 C.F.R. § 4.71 
(standardized joint motions).  These measurements do not show 
complete paralysis, or severe incomplete paralysis.  Instead, 
even with consideration of any additional loss of function 
due to pain on motion, the measurements indicate moderate 
incomplete paralysis, supporting the currently assigned 40 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995) (criteria based upon 
limitation of motion require consideration of whether there 
is additional functional loss due to pain on motion).  

The VA examination in April 1999 found essentially normal 
range of motion of the hand and wrist.  The examiner measured 
flexion to 70 degrees and plantar flexion to 80 degrees.  
(There was no measurement of ulnar or radial deviation.)  
These measurements correspond to the standardized description 
of motion, and therefore do not illustrate complete or severe 
incomplete paralysis as required for a higher evaluation.  

The VA examination in October 1999 showed extension at 60 
degrees (with pain beginning at 50 degrees), plantar flexion 
at 50 degrees (with pain beginning at 40 degrees), ulnar 
deviation at 25 degrees, and radial deviation at 10 degrees.  
These findings are very similar to those noted in the October 
1998 VA examination.  As there, these measurements do not 
correspond to complete paralysis or to severe incomplete 
paralysis.  There is an indication of additional loss of 
motion due to pain, but even this additional loss does not 
show severe incomplete paralysis.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-07.  

This is not to say that there are no neurologic residuals of 
the disability.  VA examination in December 1999 found 
residuals of the radial nerve injury, including pain and 
reduced sensation and strength.  Similar findings were also 
noted in the earlier examinations.  However, there was no 
findings of paralysis as required by the diagnostic criteria 
of Code 8512, and, as noted by the October 1999 examiner, 
what functional impairment there was only mildly disabling 
and did not affect his employment.  Therefore, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 40 percent for residuals of a laceration of the 
right wrist with radial nerve involvement on and after August 
1, 1996.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
laceration of the right wrist with radial nerve involvement 
prior to June 24, 1996 is denied.  

An evaluation in excess of 40 percent for residuals of a 
laceration of the right wrist with radial nerve involvement 
on and after August 1, 1996 is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 


